 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    HENDRIK BLOCK,                                       Case No. 1:19-cv-00508-DAD-EPG

12                    Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                           DISMISSAL OF ENTIRE ACTION WITH
13    v.                                                   PREJUDICE

14
      HOT TOPIC, INC.; MACERICH FRESNO                     (ECF No. 11)
15    LIMITED PARTNERSHIP,

16                    Defendants.

17

18         On June 25, 2019, Plaintiff, Hendrik Block, filed a notice of voluntary dismissal of entire

19    action with prejudice. (ECF No. 11.) Defendants have not filed either an answer or a motion for

20    summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed with

21    prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

22    Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     June 26, 2019                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
